 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorneys for Plaintiff, The Bank of New York Mellon FKA The Bank of New York As Trustee for
 6   the Certificateholders CWALT, Inc. Alternative Loan Trust 2005-62 Mortgage Pass-through
     Certificates Series 2005-62
 7
                                    UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     THE BANK OF NEW YORK MELLON FKA                 Case No.: 2:19-cv-00517-RFB-NJK
10   THE BANK OF NEW YORK AS TRUSTEE
     FOR    THE    CERTIFICATEHOLDERS                STIPULATION AND ORDER TO
11   CWALT, INC. ALTERNATIVE LOAN                    EXTEND TIME TO RESPOND TO
     TRUST 2005-62 MORTGAGE PASS-                    DEFENDANT’S MOTION TO FILE
12   THROUGH CERTIFICATES SERIES 2005-
     62,                                             SUPPLEMENTAL AUTHORITY IN
13                                                   SUPPORT OF MOTION TO DISMISS
                     Plaintiff,                      [ECF NO. 8] UNDER LR 7-2(G)
14
            vs.
15                                                   [Second Request]
     WESTCOR LAND                 TITLE INSURANCE
16   COMPANY,

17                    Defendant.

18
            Plaintiff, The Bank of New York Mellon FKA The Bank of New York As Trustee for the
19
20   Certificateholders CWALT, Inc. Alternative Loan Trust 2005-62 Mortgage Pass-Through

21   Certificates Series 2005-62 (hereinafter “BONY”), and Defendant Westcor Land Title Insurance
22   Company, (“Westcor”) (collectively, the “Parties”), by and through their counsel of record,
23
     hereby agree and stipulate as follows.
24
            1. On November 13, 2019, Westcor filed a Motion to File Supplemental Authority in
25
26                Support of Motion to Dismiss [ECF No. 8] Under LR 7-2(g) [ECF No. 32];

27          2. BONY’s response to Westcor’s Motion is due December 11, 2019;
28



                                               Page 1 of 2
            3. BONY’s counsel is requesting an extension until December 18, 2019 to file its
 1
 2             response to Westcor’s Motion.

 3          4. This extension is requested as Counsel for the Parties are currently investigating the
 4
               potential of staying the litigation and/or discovery which would eliminate the need to
 5
               file a response to Westcor’s Motion, thus conserving on judicial resources.
 6
 7          5. Counsel for Westcor does not oppose the extension;

 8          6. This is the second request for an extension which is made in good faith and not for
 9             purposes of delay.
10
            IT IS SO STIPULATED.
11
     DATED this 11th day of December, 2019.          DATED this 11th day of December, 2019.
12
13   WRIGHT, FINLAY & ZAK, LLP                       RESNICK & LOUIS, P.C.

14   /s/ Lindsay D. Robbins                          /s/ Sue Trazig Cavaco
     Lindsay D. Robbins, Esq.                        Sue Trazig Cavaco, Esq.
15   Nevada Bar No. 13474                            Nevada Bar No. 6150
16   7785 W. Sahara Ave., Suite 200                  Emily Navasca, Esq.
     Las Vegas, NV 89117                             Nevada Bar No. 13202
17   Attorney for Plaintiff The Bank of New York     8925 West Russel Rd., Suite 220
     Mellon FKA The Bank of New York As              Las Vegas, NV 89148
18   Trustee for the Certificateholders CWALT,       Attorneys for Defendant, Westcor Land Title
19   Inc. Alternative Loan Trust 2005-62             Insurance Company
     Mortgage Pass-through Certificates Series
20   2005-62
21
22   IT IS SO ORDERED.

23          Dated this _____
                       12th day of _____________,
                                    December      2019.
24                                                  ________________________________
                                                   ________________________________________
                                                    RICHARD F. BOULWARE, II
25                                                 UNITED STATES DISTRICT COURT JUDGE
                                                    UNITED STATES DISTRICT JUDGE
26                                                  DATED this
27
28



                                               Page 2 of 2
